                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                      v.                           )     Case No. 6:16-CR-03102-RK
                                                   )
 ANTHONY G. DOZIER,                                )
                                                   )
                                    Defendant.     )
                                                 ORDER

       Before the Court is the Report and Recommendation (Doc. 259) prepared by Magistrate
Judge David P. Rush on July 29, 2020. Neither party filed objections within the 14-day period
provided by Rule 59(a) of the Federal Rules of Criminal Procedure. As a result, the parties have
waived their right to review. Id.
       Accordingly, the Court adopts Judge Rush’s recommendation and concludes that there is
not a substantial probability that in the foreseeable future Defendant will attain the capacity to
permit the proceedings to go forward.
       Additionally, because Defendant’s mental condition has not so improved as to permit the
proceedings to go forward, Defendant is to be evaluated for dangerousness under the provisions
of Section 4246. The Report and Recommendation (Doc. 259) shall be attached to and made a
part of this Order.
       IT IS SO ORDERED.
                                                       s/ Roseann A. Ketchmark
                                                       ROSEANN A. KETCHMARK, JUDGE
                                                       UNITED STATES DISTRICT COURT

DATED: September 8, 2020




          Case 6:16-cr-03102-RK Document 260 Filed 09/08/20 Page 1 of 1
